EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Knight on 01/03/2021.

The application has been amended as follows: 

1.	(Currently amended) An image display system, comprising:
a plurality of pixel elements arranged in an array;
a plurality of column drivers, each respectively electrically coupled to a column of the array;
a plurality of row drivers, each respectively electrically coupled to a row of the array;
a look up table memory that stores at least one look up table, each look up table including rules for converting input video data into control signals; and
a controller that: 
receives the input video data composed of gradation information of an input image comprising multiple rows and multiple columns of a frame; 
in accordance with the rules for a look up table: 

generates binary signals for respective groups of the multiple groups using respective input video data assigned to each group; and 
rearranges an order of the binary signals within at least some of the multiple groups to form respective binary control signals wherein state changes of the binary control signals of the multiple groups do not conflict with each other; 
one of:
transmits the binary control signals to the plurality of column drivers to control a state of a column of pixel elements of the array and transmits a select signal that selects the plurality of row drivers to select a row of pixel elements of the array to receive the binary control signals; or 
transmits the binary control signals to the plurality of row drivers to control a state of a row of pixel elements of the array and transmits a select signal that selects the plurality of column drivers to select the column of pixel elements of the array to receive the binary control signals, wherein:
the select signal and the binary control signals are in synchronization with a clock signal of the controller,
the look up table memory stores multiple look up tables, and 
the controller selects the look up table from the multiple look up tables.

2.	(Canceled) 

3.	(Currently amended) The system according to claim 1, wherein the controller randomly selects the look up table from the multiple look up tables.

4.	(Currently amended) The system according to claim 1, wherein the input video data is received on a frame-by-frame basis, and the controller selects a look up table to use for each frame from the multiple look up tables.

5.	(Currently amended) The system according to claim 1, wherein the controller selects look up tables to use from the multiple look up tables in a predetermined order.

6.	(Previously presented) The system according to claim 1, wherein the controller divides the input video data into a plurality of blocks, and assigns the multiple groups to the plurality of blocks.

7.	(Original) The system according to claim 6, wherein the controller assigns the multiple groups to the plurality of blocks by assigning each of the multiple groups to respective blocks of the plurality of blocks in one of a random order or a predetermined order.

8.	(Original) The system according to claim 7, wherein each block comprises multiple rows of the array, and the predetermined order specifies that each group of the 

9.	(Original) The system according to claim 7, wherein the controller assigns the multiple groups to the plurality of blocks by interleaving rows of the plurality of blocks.

10.	(Previously presented) The system according to claim 1, wherein the select signal is a row select signal, the system further comprising a sequencer connected with the plurality of row driver and receiving the row select signal from the controller to sequentially select the plurality of row drivers.

11.	(Previously presented) The system according to claim 1, further comprising a frame memory for temporarily storing the input video data, wherein the controller receives the input video data from the frame memory.

12.	(Currently amended) An image display method, comprising:
receiving input video data composed of gradation information of an input image comprising multiple rows and multiple columns of a frame;
accessing a look up table memory that stores at least one look up table, each look up table including rules for converting the input video data into control signals;
in accordance with the rules for a look up table:
assigning the input video data to multiple groups;

rearranging an order of the binary signals within at least some of the multiple groups to form respective binary control signals wherein state changes of the binary control signals of the multiple groups do not conflict with each other; and
one of:
transmitting the binary control signals to a plurality of column drivers to control a state of a column of pixel elements of an array and transmitting a select signal that selects a plurality of row drivers to select a row of pixel elements of the array to receive the binary control signals; or 
transmitting the binary control signals to the plurality of row drivers to control a state of the row of pixel elements of the array and transmitting a select signal that selects the plurality of column drivers to select a column of pixel elements of the array to receive the binary control signals, wherein:
the select signal and the binary control signals are in synchronization with a clock signal of a controller,
the plurality of column drivers is each respectively electrically coupled to a column of the array, 
the plurality of row drivers is each respectively electrically coupled to a row of the array,
the look up table memory stores multiple look up tables, and
the method further comprises selecting the look up table from the multiple look up tables.

13.	(Original) The method according to claim 12, further comprising:
temporarily storing the input video data in a frame memory, wherein receiving the input video data comprises receiving, at the controller, the input video data from the frame memory.

14.	(Canceled) 


15.	(Currently amended) The method according to claim 12, wherein receiving the input video data comprises receiving the input video data on a frame-by-frame basis, and selecting the look up table comprises selecting a respective look up table to use for each frame from the multiple look up tables.

16.	(Currently amended) The method according to claim 12, wherein selecting the look up table comprises selecting look up tables to use from the multiple look up tables in a predetermined order.

17.	(Previously presented) The method according to claim 12, further comprising:

assigning the multiple groups to the plurality of blocks.

18.	(Original) The method according to claim 17, wherein assigning the multiple groups comprises assigning each of the multiple groups to respective blocks of the plurality of blocks in one of a random order or a predetermined order.

19.	(Original) The method according to claim 18, wherein each block comprises multiple rows of the array, and the predetermined order specifies that each group of the multiple groups is assigned to a respective row of the multiple rows in a respective block in one of a same order or a different order.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while the prior art is found to teach the rearranging and transmitting of the binary signals as claimed, using one look up table, the prior art fails to teach that such functions are performed using a plurality of LUTs and that the system selects one of the LUTs from among the plurality of LUTs. As provided in the specifications, such a feature allows the controller to switch between different LUTs, thereby reducing the chances of artifacts being recognized by a user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Prior Art
The following is a non-exhaustive list of the most relevant prior art:
a.	Ishii et al., US 2010/0073270 A1, hereinafter “Ishii”, teaches the groupings and reorganizing the binary information in order achieve higher data transfer rates. Per fig. 7, a LUT is used containing reordering information that is applied to the data information. However, Ishii fails to teach that “the look up table memory stores multiple look up tables, and the controller selects the look up table from the multiple look up tables”.
b.	Ishii et al., US 2018/014477 A1, hereinafter “Fusao”, teaches similar limitations as those of Ishii as provided above. However, similarly, Fusao fails to teach a plurality of LUTs, one of which is selected by the controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621